DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on April 08, 2021.

Terminal Disclaimers Accepted/Approved

The Electronic Terminal Disclaimers filed on April 06, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patents No. 9,659,159 B2 and No, 9,760,703 B2 U.S. Patents No. 10,055,565 B2 and No, 10,223,515 B2 and No, 10,503,887 B2 have been accepted. The terminal disclaimers have been recorded. 

Reason for Allowance

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising among other limitations: biometric information including validation information to validate the wearer as a source of the biological data 

As to claim 13, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 13, comprising among other limitations: biometric information including validation information to validate the wearer as a source of the biological data gathered by each of the one or more sensors, the biometric information further including sleep information to provide a sleep profile of the wearer; and a chain of custody engine associated with the wearable device, the chain of custody engine to provide a chain of custody validation for the biometric information, validation information and the sleep information from the wearer to the one or more web servers to ensure compliance by the user of rules related to the gathering of the biological data, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claims 2-12 and 14-20 directly/indirectly depend from allowed claims 1, 13 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2014/0039804 A1 of Park et al, discloses methods, systems and devices are provided for capturing activity data associated with activity of a user via a device and transferring the data to a client device at a selected defined transfer rate, based on an update condition. The activity data is captured over time. The activity data is stored in storage of the device. The method sets a data transfer rate between the device and the computing device based upon the detected update condition. The update condition is used to select one of a first transfer rate for transferring activity data captured and stored over a period of time or a second transfer rate for transferring activity data that is displayable in substantial-real time on the computing device. The first transfer rate is set in response to scaling-up a connection interval and the second transfer rate is set in response to scaling-down the connection interval.

Myers et al, discloses methods, systems and devices are provided for providing user interface navigation of screen display metrics of a device. In one example, a device is configured for capture of activity data for a user. The device includes a housing and a screen disposed on the housing to display a plurality of metrics which include metrics that characterize the activity captured over time. The device further includes a sensor disposed in the housing to capture physical contact upon the housing. A processor is included to process the physical contact to determine if the physical contact qualifies as an input. The processor enables the screen from an off state when the physical contact qualifies as the input. The screen is configured to display one or more of the plurality of metrics in accordance with a scroll order, and a first metric displayed in response to the physical contact that qualifies as the input. 

U.S. Publication No. 2014/0197965 A1 of Park et al, discloses a device includes one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion. The device also includes one or more processors for monitoring the activity data, and receiving or generating annotation data for annotating the activity data with one or more markers or indicators to define one or more characteristics of an activity session. The device also includes one or more feedback devices for providing feedback, a notice, or an indication to a user based on the monitoring. The device further includes a portable housing that encloses at least portions of the motion sensors, the processors and the feedback devices.

Proud, discloses a user monitoring device has one or more monitoring sensors and a unique user ID. The one or more sensors acquire user information selected from of at least one of, a user's activities, behaviors and habit information, and user monitoring. ID circuitry is at the user monitoring device. The ID circuitry includes ID storage, a communication system that reads and transmits the unique ID from an ID storage, a power source and a pathway system to route signals through the circuitry. The monitoring device is configured to be in communication with a telemetry system. The telemetry system includes a database of user ID's. The telemetry analyzes telemetry data based on at least one of, user's activities, behaviors and habit information. The telemetry system in operation is in communication with and sends a notification to an emergency response team or system when a monitored parameter is of a certain value.

 U.S. Publication No. 2014/0288390 A1 of Molettiere et al, discloses a wearable fitness monitoring device including a motion sensor and a photoplethysmographic (PPG) sensor. The PPG sensor includes (i) a periodic light source, (ii) a photo detector, and (iii) circuitry determining a user's heart rate from an output of the photo detector. Some embodiments provide methods for operating a heart rate monitor of a wearable fitness monitoring device to measure one or more characteristics of a heartbeat waveform. Some embodiments provide methods for operating the wearable fitness monitoring device in a low power state when the device determines that the device is not worn by a user. Some embodiments provide methods for operating the wearable 

U.S. Patent No. 9,148,483 B1 to Hong et al, discloses methods, devices, and computer programs are presented for creating a unified data stream from multiple data streams acquired from multiple devices. One method includes an operation for receiving activity data streams from the devices, each activity data stream being associated with physical activity data of a user. Further, the method includes an operation for assembling the unified activity data stream for a period of time. The unified activity data stream includes data segments from the data streams of at least two devices, and the data segments are organized time-wise over the period of time.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/SISAY YACOB/						April 10, 2021           Primary Examiner, Art Unit 2685